Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/449,891 filed on October 4, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information Disclosure Statements (IDSs) comply with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 12 of U.S. Patent No. 11,178,385 B2 (Patent ‘385).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claims 7 and 12 of Patent ‘385, when considered in combination, would have been obvious to a person of ordinary skill in the art. This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 17/449,891

Claim 1.   A computer-implemented method comprising: receiving a three-dimensional scene; projecting the three-dimensional scene onto a geometric shape; determining left offset vectors and right offset vectors for vertices of the projected three-dimensional scene; duplicating the projected three-dimensional scene to generate a duplicated scene; offsetting the vertices of the duplicate scene by a uniform offset amount; applying the left offset vectors to the vertices of at least one of the projected three-dimensional scene and the duplicate scene; generating homogeneous coordinates for the vertices of the projected three-dimensional scene and the duplicate scene; projecting, based on the homogeneous coordinates, the vertices of the projected three-dimensional scene and the duplicate scene; and generating, based on the projected vertices, a stereoscopic image, the stereoscopic image being generated for a different view of the three-dimensional scene than the received three-dimensional scene.
Patent ‘385

Claim 7.  A method comprising: receiving, at a processor, a three-dimensional scene; projecting, by the processor, at least a portion of the three-dimensional scene onto an equirectangular cylindrical projection; determining, by the processor, left offset vectors and right offset vectors for vertices of the three-dimensional scene; duplicating, by the processor, the projected three-dimensional scene to form a left scene and a right scene; repositioning, by the processor, vertices of the three-dimensional scene to compensate for variations in camera location in a directional stereoscopic projection, wherein the repositioning comprises offsetting the vertices of the left scene using the left offset vectors and offsetting the right scene using the right offset vectors; and generating, by the processor, a stereoscopic image based on the repositioned vertices.
Claim 12. The method of claim 7, wherein the processor includes instructions to cause the processor to generate a stereoscopic image based on the repositioned vertices by: projecting at least a portion of the repositioned vertices onto an image cube; and using the projected vertices to generate the stereoscopic image.

	
Applicant is respectfully advised that the prosecution of the instant application as to the merits over prior art is closed and the application would be in condition for allowance if the double patenting rejection is overcome. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
“offsetting the vertices of the duplicate scene by a uniform offset amount;
“applying the left offset vectors to the vertices of at least one of the projected three-dimensional scene and the duplicate scene;
“generating homogeneous coordinates for the vertices of the projected three-dimensional scene and the duplicate scene; projecting, based on the homogeneous coordinates, the vertices of the projected three-dimensional scene and the duplicate scene; and
“generating, based on the projected vertices, a stereoscopic image, the stereoscopic image being generated for a different view of the three-dimensional scene than the received three-dimensional scene.”
Independent claims 10 and 15 are drawn to other implementations of claim 1 performing the same series of steps and, therefore, have the same scope.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Sears, US 2015/0293600 A1, discloses depth-based analysis of physical workspaces.
Sandrew et al., US 2015/0243324 A1, discloses image sequence enhancement.
Passmore et al., US 8,897,596 B1, discloses system and method for rapid sequence image depth enhancement.
Sandrew et al., US 2013/0266292 A1, discloses multi-stage production pipeline system.
Baldrige et al., US 2011/0164109 A1, discloses discloses system and method for rapid sequence image depth enhancement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485